Order filed June 06, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00833-CR
                              NO. 14-12-00834-CR
                                ____________

                          HIRAM BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from the County Criminal Court at Law No. 13
                             Harris County, Texas
                  Trial Court Cause Nos. 1806917 & 1806918


                                     ORDER

      The reporter’s record in this case was due October 29, 2012. See Tex. R.
App. P. 35.1. On January 4, 2013, this court ordered the court reporter to file the
record within 30 days. When the court reporter failed to file the record as ordered,
this court again, on May 1, 2013, ordered the court reporter to file the record
within 30 days, and instructed the court reporter that no further extensions would
be entertained absent exceptional circumstances. The record has not been filed
with the court. On June 4, 2013, the court reporter filed another motion to extend
time requesting until July 1, 2013 to file the record. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). Because the reporter’s record has not been filed timely as
ordered, we issue the following order.

      We direct Deanne Bridwell, the official court reporter of the County
Criminal Court at Law No. 13, to file the reporter’s record on or before July 1,
2013. If Deanne Bridwell does not file the record on or before July 1, 2013, as
ordered, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM